SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

395
CA 11-00949
PRESENT: SMITH, J.P., CARNI, LINDLEY, AND SCONIERS, JJ.


ROBERT K. MONETTE AND SHARON M. MONETTE,
PLAINTIFFS-RESPONDENTS,

                     V                                                   ORDER

CHRISTINA L. TRUMMER, DAVID LEEDERMAN, JESSE L.
BALL, DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
(APPEAL NO. 1.)


BROWN & KELLY, LLP, BUFFALO (DONALD EPPERS OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

DWYER, BLACK & LYLE, LLP, OLEAN (JEFFREY A. BLACK OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Cattaraugus County
(Michael L. Nenno, A.J.), entered December 13, 2010 in a personal
injury action. The order granted that part of the motion of
plaintiffs for partial summary judgment on the issue of serious
injury.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs. (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051).




Entered:   June 15, 2012                                Frances E. Cafarell
                                                        Clerk of the Court